IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 499
                                                   :
ORDER AMENDING RULES 140, 141,                     :           CRIMINAL PROCEDURAL RULES
AND 142 OF THE PENNSYLVANIA                        :
RULES OF CRIMINAL PROCEDURE                        :           DOCKET
                                                   :
                                                   :


                                                ORDER

PER CURIAM

      AND NOW, this 2nd day of January, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having not been published before
adoption pursuant to Pa.R.J.A. 103(a)(3) in the interests of justice and efficient
administration, and a Final Report to be published with this ORDER:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Criminal Procedure 140, 141, and 142 are
amended, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.